Title: From Thomas Jefferson to Robert Smith, 9 June 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington June 9. 1805 
                  
                  I recieved last night the inclosed petition from the Walleboght company to build a bridge across the pond of our navy yard at New York, to which they ask a prompt answer. will you be so good as to state to me your opinion to enable me to answer them. in general I think it just and useful for the General government to give all possible facilities to state accomodation. I would consider too the navy yard at N.Y. as a thing for occasional use only, and entirely secondary compared to the one here; & that therefore it should not stand in the way of any material public conveniency. Brock. Livingston of N.Y. and Huntington of Michigan decline their appointments. the former is distressing. Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               